11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

In the matter of the Guardianship           * From the County Court at Law
of J.A.E., a minor,                           of Midland County,
                                              Trial Court No. G12876.

No. 11-19-00369-CV                          * January 9, 2020

                                            * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed. The costs incurred by reason of this appeal are taxed
against Juan Espinoza.